    Case: 1:19-cv-00145-DAP Doc #: 217 Filed: 04/01/19 1 of 2. PageID #: 4228




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 DIGITAL MEDIA SOLUTIONS, LLC,                     )       Case No. 1:19-cv-145
                                                   )
         Plaintiff,                                )       JUDGE DAN AARON POLSTER
                                                   )
         v.                                        )       MAGISTRATE JUDGE
                                                   )       THOMAS M. PARKER
 SOUTH UNIVERSITY                                  )
 OF OHIO, LLC, et al.                              )       ORDER CONCERNING PAYROLL
                                                   )       PAYMENT PLAN
         Defendants.                               )


       As reflected in earlier orders of the court, (ECF Doc. 172, ECF Doc. 190) the status of

Receiver Mark Dottore’s satisfaction of payroll obligations to the employees of entities in

receiverships remains a concern. The court has received numerous additional reports and emails

concerning the receiver’s failure to make payroll payments for work done by receivership

entities in the period after the receiver was appointed.

       In the receiver’s report regarding pay status of employees (ECF Doc. 183), Receiver

Dottore reported his efforts to secure the funds necessary to satisfy payroll obligations. The

receiver later updated that report, clarifying the dates from the first report (ECF Doc. 214). The

receiver’s two status reports described his efforts to accumulate funds held in various accounts

connected to the entities in receivership, approximately $1.1 million. He also reported on $1.5

million in funds had been allocated for student stipend payments. He reported on the $10.5

million in letter of credit proceeds he asserts Argosy receivership entities posted with the United

States Department of Education. Finally, the receiver reported on certain funds held back by

DCEH’s secured lenders.
    Case: 1:19-cv-00145-DAP Doc #: 217 Filed: 04/01/19 2 of 2. PageID #: 4229



       The receiver asserts he is currently unable to commit to using any of these potential

sources of funding to satisfy his payroll obligations, because he faces contingent obligations as to

each source of funds. Notwithstanding these contingencies, the receiver has proposed a plan to

pay unpaid payroll. Given the limited other options available to the receiver and the need to get

receivership employees paid, at least in part, for periods worked after the receiver was appointed,

the court hereby directs the receiver to:

           1. Proceed with the payroll payment plan described in ECF Doc. 214, Page ID#
              4204-4205.

           2. Determine within seven (7) days whether the U.S. Department of Education will
              approve a limited draw down upon the letter of credit for the sole purpose of
              making prompt payment of any remaining, unpaid payroll obligations owed to
              receivership employees. Should Department of Education require a court order
              for that purpose, this order shall be considered authorization to make such a draw.

       IT IS SO ORDERED.
                                                     s/Dan Aaron Polster
                                                     United States District Judge


Dated: April 1, 2019
                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                 2
